Citation Nr: 0428212	
Decision Date: 10/13/04    Archive Date: 10/19/04	

DOCKET NO.  00-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
headaches due to head injury, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for major depressive 
disorder without psychotic features including as secondary to 
the service-connected headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1978 to August 1981 
and from September 1990 to September 1991.  

The appellant's claim pertaining to an increased rating for a 
headache disorder was  last before the Board of Veterans' 
Appeals (Board) in August 2002, on appeal from a January 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  Upon its last review, the 
Board remanded the appellant's increased rating claim, and 
referred claims of service connection for a depressive 
disorder and various claimed disabilities related to the 
appellant's service in the Persian Gulf War for consideration 
under the presumptive provisions of 38 C.F.R. § 3.317.  Upon 
the RO's denial of service connection for a depressive 
disorder in June 2003, the appellant filed a notice of 
disagreement, triggering appellate review.  

Although the record reflects that under the provisions of 38 
C.F.R. § 3.317, service connection was granted for insomnia, 
lack of concentration, muscle twitches and arthralgias by 
rating decision dated in April 2004, the appellant has not 
filed a notice of disagreement as to any aspect of that 
rating decision, and it is not before the Board for appellate 
review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. § 7105, a 
Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].
    

FINDINGS OF FACT

1.  The appellant's headache disorder is characterized by 
subjective complaints, without evidence of purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures or facial nerve paralysis.
2.  The appellant does not have a depressive disorder that is 
linked by competent evidence to the service-connected 
headache disorder, or to any incident of military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met. 38 U.S.C.A. § 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 
9304 (2003).

2.  The criteria for the establishment of service connection 
for a major depressive disorder are not met.  38 U.S.C.A. §§ 
1110, 1131 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The appellant argues that he has a depressive disorder that 
was incurred as a result of his service-connected headache 
disability.  As to the latter, he argues that it has become 
more severe, entitling him to an increased disability 
evaluation.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application for an increased rating of the headache 
disorder was received in June 1999, and the  claim was denied 
by rating decision dated in January 2000.  In his August 2000 
substantive appeal as to the increased rating issue, the 
appellant claimed that he had incurred a depressive disorder 
secondary to the headache disability.  After development of 
the claim and by rating decision dated in June 2003, service 
connection for a depressive disorder was denied.  



The record reflects that shortly after submission of the 
appellant's claim pertaining to a depressive disorder, in 
September 2000 the appellant was advised by letter of the 
requirements to submit a well-grounded claim under then 
applicable law.  In particular, the appellant was advised 
that it was his responsibility to produce medical evidence of 
a current disability, medical evidence of a linkage between 
the 
current disorder and some incident of military service - the 
essential components of a successful claim of service 
connection.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose 
v. West, 11 Vet. App. 169, 171 (1998).  

The appellant was further advised that VA would request his 
service medical records and any medical records from any VA 
medical centers which treated him.  The appellant was further 
advised that he would be required to advise VA of medical 
centers, medical condition treated, and the approximate dates 
of such treatment.  The appellant was also advised if there 
was any evidence which he desired that VA should consider, he 
should forward such records to the VA regional office.  The 
appellant was specifically advised as to the evidence which 
would substantiate a claim for service connection of an 
acquired mental disorder to include depression.  

By letters dated in June 2001 and March 2002, the appellant 
was specifically advised of the provisions of the Veterans 
Claims Assistance Act of 2000.  The appellant was also 
advised that the claims that he had submitted and were then 
pending would be considered under the VCAA.  The appellant 
was again advised that he could provide additional 
information in accordance with the prior advisements for the 
RO's consideration.

Further, by letter dated in January 2003, the appellant was 
advised that the Board had remanded his claim of entitlement 
to service connection for major depressive disorder, as well 
as an increased rating for a headache disorder.  He was 
advised to provide a complete medical history for the RO's 
use in researching his claim.  He was advised to provide the 
complete names and mailing addresses of all medical care 
practitioners and facilities that treated him for headaches.  
He was further advised that if he was aware if there were any 
additional medical records to be obtained that he should 
advise the RO so that VA could then obtain those medical 
records.  The record reflects that the appellant did not 
provide any further information beyond that which was 
received in January 2003.

Thus, although the appellant was initially advised upon 
receipt of his claim of the requirements to submit a well-
grounded claim under then-applicable law, the notification 
complied with the requirements of the VCAA, and all further 
correspondence to the appellant has reiterated this essential 
information.  

VA has therefore complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim(s).  See 38 
U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
January and June 2000; September 2003 and February 2004 with 
a view towards determining the severity of the appellant's 
service- connected headache disorder and whether the 
appellant has a depressive disorder that is linked to any 
incident of his military service or to the headache 
disability.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


The Merits of the Claims

As noted, the appellant argues that his service-connected 
headache disorder is more severe than is contemplated by the 
currently assigned rating, and he contends he incurred a 
depressive disorder secondary to the headache disability.  
Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is clearly 
against the claims and the appeal as to both will be denied.

The record reflects that the appellant has been in receipt of 
service connection for a headache disorder since November 
1994.  A ten percent disability evaluation was  assigned 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045, for a 
headache disorder characterized as purely subjective 
complaints recognized as symptomatic of brain trauma.  The  
appellant's claim for an increased disability rating for his 
service-connected headache disorder arose by application 
received in June 1999.

During a January 2000 VA medical examination, the appellant 
related both the severity and frequency of his headaches.  
The diagnostic impression was that the appellant had a 
tension headache and a history of a traumatic head injury.  
The examiner also noted that the appellant had depression, 
alcoholism, and that a "functional element" was also likely.  


During a January 2000 VA neurological medical examination, 
the appellant was noted to be awake, alert and oriented and 
not in acute distress.  He was noted to have normal speech 
and language.  There was noted no aphasia or dysarthria.  The 
appellant was noted to have normal mental status and 
cognition and comprehension.  He was able to provide full 
detailed information about his past medical history and 
current medications.  Cranial nerve examination noted that 
the appellant had full eye movements.  He had equal sensory 
perception on both sides of the face, and good muscle 
strength throughout motor examination.

VA medical treatment notes indicate that the appellant 
continued to report a headache disorder, without other 
neurological symptoms.  In a March 2000 entry, a practicing 
nurse reported that the appellant had intermittent daily 
chronic headaches which had been progressing over the course 
of the previous several months.  While the nurse also 
indicated the appellant's report of a progressive worsening 
of the headache disorder, there was no report of any other 
neurological symptoms since the appellant's head injury 
sustained during the Gulf War.

The appellant reiterated complaints during a VA examination 
in June 2000.  Again,  the appellant reported continued daily 
headaches and depressed mood, among other disorders which are 
not the subject of the current appeal.  Upon clinical 
examination, the appellant appeared to be alert and well 
oriented.  The examiner noted that results of objective 
personality testing tended to indicate that the appellant 
grossly exaggerated his symptoms.  The diagnosis was a severe 
major depressive disorder, without psychotic features.  There 
was no mention of a neurological diagnosis apart from the 
headache disorder.  

The appellant underwent a VA brain and spinal cord 
examination in September 2003.  The examiner reported that 
she had reviewed the appellant's claims folder.  The examiner 
reported that the appellant's chief complaints were his 
headaches which had been present since he returned from the 
Gulf War.  The appellant related that he had severe and 
chronic headaches on a daily basis resulting from the injury 
he had sustained while serving on active military duty.  On 
clinical examination, the examiner noted that the appellant's 
sensory perception functions were intact but that his motor 
functions were also variable ranging from moderately impaired 
to low average.  

In February 2004, the appellant underwent a series of VA 
medical examinations.   Upon neurological examination, the 
appellant reiterated that he had had headaches since 
incurring head trauma during military service.  It was noted 
that the appellant's history was complicated by excessive 
alcohol use since discharge and that the appellant had 
apparently limited his intake of alcohol.

Upon physical examination, apart from an occasional facial 
muscle twitch, the examiner noted clinical findings which 
were "unremarkable" in the neurological area.  It was noted 
the appellant was "quite alert and responsive" and was able 
to perform mathematical calculations.  There were noted no 
difficulties of language or coordination skills.  It was also 
noted that reflex examination was unremarkable.  While the 
appellant was noted to have very prominent vascular anomalies 
in his legs and trunk, these did not cause any apparent 
neurological problems.  In an addendum to the examination 
report composed several days later, it was noted the 
appellant's signs of insomnia, concentration difficulties, 
muscle twitches and arthralgias were due to undiagnosed Gulf 
War illness.  As noted above, service connection for these 
disorders was granted by rating decision dated in April 2004.

In a separate mental disorders examination, the appellant 
reiterated that he was having chronic headaches and that he 
was very depressed.  Upon clinical examination, the appellant 
was oriented to person, place, time and the passage of time.  
His conversational speech was fluent without errors or 
significant word-finding problems.  It was noted that the 
appellant's grammar and syntax were intact.  His attention, 
concentration, and receptive language were also intact.  His 
grooming and hygiene were noted to be within normal limits.  

As to whether the appellant had a depressive disorder that 
was linked to any incident of his military service, the 
examiner observed that the appellant had, more likely than 
not, experienced recovery from mental symptoms over the 
course of time, perhaps due to abstinence from alcohol, 
better nutrition, a return to full-time work and alleviation 
of depressive symptoms through interim treatment.  Although 
the examiner diagnosed a major depressive disorder which was 
recurrent and severe without psychotic features, he did not 
link the depressive disorder to any incident of military 
service.  Indeed, the examiner noted that the appellant 
disliked his job, he had a lack of financial security and he 
was alienated from his girlfriend and from his son.  

Firstly, as to the appellant's headache rating claim, the law 
provides that disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Further, only those 
factors contained wholly in the rating criteria are to be 
applied in the analysis of a claim for a higher schedular 
rating.  Massey v. Brown, 7 Vet. App. 204, 208 (1994);

First, the appellant's headache disorder is evaluated under 
the maximum schedular evaluation based upon subjective 
complaints recognized as symptomatic of brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045.  Under this provision, 
purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated ten percent and no more under 
Diagnostic Code 9304.  This ten percent rating will not be 
combined with any other rating for a disability due to brain 
trauma. Ratings in excess of ten percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. §§ 4.124a, 
Diagnostic Code 8045.

The competent medical evidence plainly does not show the 
appellant's headache disorder includes any symptoms such as 
hemiplegia, epileptiform seizures, or facial nerve paralysis, 
and an evaluation in excess of ten percent is thus not 
warranted under Diagnostic Code 8045 for headaches associated 
with the in-service head trauma.  

Further, although the appellant argues that he has a 
depressive disorder that was caused by his service-connected 
headache disorder or by some incident of military service, 
there is no competent medical evidence of record in support 
of this assertion.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

Indeed, such medical inquiry was the specific focus of the 
February 2004 VA medical examination which found no linkage.  
Although the appellant maintains that depression was incurred 
in service, his theory is not competent evidence.  It is 
well-established that  laypersons, such as the appellant, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  


ORDER

An increased rating for a headache disorder is denied.

Service connection for a depressive disorder is denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



